Citation Nr: 9909072	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-47 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative bursitis of the left hip, with atrophy of the 
gluteus muscle, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual employability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter



ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This appeal arises from a September 1993 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO).  In 
that decision, the RO increased the disability rating for the 
veteran's service-connected left hip disability, then 
described as left greater trochanter bursitis, from 10 
percent to 20 percent.  The veteran appealed that decision, 
seeking a rating greater than 20 percent.  In a February 1998 
rating decision, the RO increased the rating for the left hip 
disability, redesignated post-operative bursitis of the left 
hip with atrophy of the gluteus muscle, from 20 percent to 
40 percent.  The veteran has continued his appeal, and he is 
seeking a rating greater than 40 percent for that disability.  
This appeal also arises from a March 1994 rating decision, in 
which the RO denied the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.

In February 1997, the veteran gave testimony at a hearing 
held in Washington, D.C., before the undersigned Member of 
the Board.  In April 1997, the Board remanded the case for 
additional development of evidence, and for the RO to 
adjudicate the veteran's claims for service connection for 
right knee, right wrist, and gastrointestinal disabilities, 
each of which the veteran had claimed had developed secondary 
to his service-connected left hip disability.  In a February 
1998 rating decision, the RO granted service connection for a 
right knee disability, and assigned a 10 percent rating.  The 
RO denied service connection for a right wrist disability and 
a gastrointestinal disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Disability of the veteran's left hip is currently 
manifested by slight limitation of motion, atrophy of the 
gluteus muscle, and weakness, pain, and fatigue, particularly 
with walking.

3.  The veteran's service-connected disabilities include 
post-operative bursitis of the left hip, with atrophy of the 
gluteus muscle, rated as 40 percent disabling, and post-
operative degenerative arthritis of the right knee, with 
meniscal and anterior cruciate ligament tears, is rated as 10 
percent disabling.  The combined rating is 50 percent.

4.  The veteran has reported that he has a bachelor's degree 
in chemical engineering, and employment experience in 
laboratory work and delivery of supplies.

5.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for post-operative bursitis of the left hip, with 
atrophy of the gluteus muscle, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic 
Codes 5003, 5019, 5251, 5252, 5253, 5317 (1998).

2.  The veteran is not unemployable by reason of service-
connected disabilities.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Left Hip
The veteran contends that his left hip disability has 
worsened, and that a rating greater than 40 percent is 
warranted.  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
left hip disability has worsened.  The Board finds that his 
claim for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), the Department 
of Veterans Affairs (VA) has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that the facts relevant 
to the veteran's claim for service connection for a left hip 
disability have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of his claim.


Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of such 
factors as pain, weakness, and fatigability on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (1998).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.

The veteran's service-connected left hip disability was first 
treated in 1945, during service, when he was seen for pain in 
the left hip.  The veteran reported that he had first noticed 
pain in the hip in January 1945, while walking around.  No 
particular injury or event leading to the onset of the pain 
was reported.  VA and private medical records show symptoms 
and treatment over the years since service.  In March 1978, a 
private physician noted palpable soft tissue and muscle 
atrophy over the posterior aspect of the left greater 
trochanter.  On VA examination in June 1993, the veteran 
reported recurrent pain in the left hip, aggravated by 
walking, internal rotation of the hip, or lying on the hip.  
The examiner observed limitation of motion of the hip and 
atrophy of the left gluteal musculature.  Private treatment 
notes from June 1994 indicated that the veteran used a cane 
to reduce hip pain with walking.  VA treatment notes from 
August 1994 reflected that the veteran reported worsening of 
the hip pain over the preceding two years.

In August 1995, the veteran underwent surgery on his left 
hip, with ostectomy of the greater trochanter and repair of 
the hip abductor muscles.  After surgery, the veteran had 
physical therapy, and used a walker for several months, then 
progressed to walking using a cane.  He experienced problems 
with his right knee, and he underwent arthroscopic surgery on 
his right knee in March 1996.

In his February 1997 hearing before the undersigned Board 
Member, the veteran reported that the surgery on his left hip 
in 1995 had reduced the pain in his hip, but that he 
continued to have pain.  He reported that the hip had a good 
range of motion, but that he had weakness and fatigue in the 
hip, and increased pain with walking.  He reported that the 
pain and weakness in his left hip, combined with problems in 
his right knee made it difficult for him to get in and out of 
a car, or to carry heavy objects.  The veteran's wife and 
daughter also testified at the hearing.  His wife related 
that the veteran had had to take increasing amounts of pain 
medication over the years.  She reported that he had 
difficulty getting in and out of chairs, and that he could 
not walk more than a few steps without his cane.  The 
veteran's daughter reported that taking even a few steps 
without a cane took the veteran a great deal of energy and 
effort.

On VA medical examination in November 1997, the veteran 
reported intermittent pain in his left hip, aggravated by 
walking and by lying on his left side.   He reported that the 
pain was relieved by sitting.  The examiner reported that the 
veteran was ambulatory with a cane.  When the veteran walked 
without a cane, he had a left sided gluteus medius limp, and 
a positive Trendelenburg test.  There was a well healed 8 
inch surgical scar over the left hip, tenderness to 
palpation, and noticeable atrophy of a portion of the gluteal 
musculature.  The passive range of motion of the left hip was 
to 20 degrees of extension, 110 degrees of flexion, 
40 degrees of abduction, 30 degrees of adduction, 30 degrees 
of internal rotation, and 45 degrees of external rotation.  
The examiner did not observe any increase of pain on passive 
motion.  X-rays of the left hip showed post-traumatic 
osteoarthritic changes, and partial resection of the greater 
trochanter.

Medical findings and testimony from the veteran and his 
family members present a fairly consistent picture of the 
functional impairment produced by the veteran's left hip 
disability.  The veteran uses a cane to walk, and cannot walk 
more than a few steps without a cane.  There is not great 
limitation of motion of the left hip, but there is pain in 
the hip, particularly with walking.  The veteran also has 
weakness and fatigue in the hip.  There is atrophy of the 
gluteus muscle.

The veteran's left hip disability is currently evaluated 
under Diagnostic Codes 5019 and 5317.  Under Diagnostic Code 
5019, bursitis is to be rated based on limitation of motion, 
as degenerative arthritis is rated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (1998).  Degenerative arthritis is rated 
based on limitation of motion under the diagnostic code for 
the joint involved.  When the limitation of motion of the 
joint is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent for each major joint is applied.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  The ranges 
of motion of the veteran's left hip, as shown on the November 
1997 VA examination, were not limited to the degree that a 
compensable rating would be assigned under any of the 
applicable diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251-5253 (1998).  Without consideration of 
the other manifestations of the veteran's left hip 
disability, the noncompensable limitation of motion of the 
hip would warrant no more than a 10 percent rating under the 
rating schedule.

Medical records have documented that the veteran's left hip 
disability includes atrophy of his gluteal musculature.  
Muscle atrophy was found even after repair of muscles was 
performed in the 1995 surgery on the veteran's left hip.  
Under the rating schedule, injury or damage of the muscle 
group that includes the gluteus muscle (muscle group XVII) is 
rated as 50 percent disabling if severe, 40 percent if 
moderately severe, 20 percent if moderate, and 0 percent if 
slight.  38 C.F.R. § 4.73, Diagnostic Code 5317 (1998).  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (1998).  The 
guidelines in the rating schedule for determining the 
severity of muscle disabilities are largely oriented toward 
muscle injuries caused by wounds from bullets, shrapnel, or 
other projectiles.  38 C.F.R. § 4.56 (1998).  The veteran's 
gluteus muscle disability has not been related to an injury.  
The veteran received hospital treatment for his left hip 
disorder during service, and treatment, including surgery, 
after service.  His gluteus muscle has atrophy, weakness, and 
fatigue.  The history and current manifestations of the 
veteran's left hip disorder make his condition most 
comparable to the description of a moderate muscle 
disability.  See 38 C.F.R. § 4.56 (1998).  Thus, the muscle 
disability associated with his left hip disorder is of a 
degree warranting a 20 percent rating.

The Court has emphasized that the rating schedule requires 
that factors such as functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The evidence indicates that the veteran has 
weakness and pain in his left hip that make it necessary for 
him to use a cane to walk.  Taking into account the veteran's 
limitation of motion, his muscle disability, and his 
weakness, pain, and fatigability, the Board finds that there 
is an adequate basis for the current 40 percent rating for 
the overall disability of the veteran's left hip.  The 
evidence does not show ankylosis of the hip or other 
impairment that would warrant a rating greater than 
40 percent.  The Board concludes, then, that the 
preponderance of the evidence is against an increase above a 
40 percent rating for the veteran's left hip disability.

Total Rating Based on Unemployability
The veteran contends that he is unable to work due to his 
service-connected disabilities.  His claim for a total 
disability rating based on individual unemployability is 
addressed by statements from the veteran and his family 
members, and by medical records.  The Board finds that the 
evidence is sufficient to create a well grounded claim.  In 
addition, the Board is satisfied that the facts relevant to 
the claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of his claim.

When a veteran has a combined disability rating of less than 
100 percent, VA regulations allow for the assignment of a 
total disability rating based on unemployability when certain 
ratings or combinations of ratings are present, and when the 
individual is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  When there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or 
more, and a combined rating of 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1998).

The veteran has two service-connected disabilities: a left 
hip disability and a right knee disability.  The left hip 
disability, post-operative bursitis with atrophy of the 
gluteus muscle, is rated as 40 percent disabling.  The right 
knee disability, post-operative degenerative arthritis, with 
meniscal and anterior cruciate ligament tears, is rated at 10 
percent.  His combined rating is 50 percent; therefore, he 
does not meet the rating requirements under 38 C.F.R. 
§ 4.16(a).

Even though the veteran does not meet the combined rating 
requirements under 38 C.F.R. § 4.16(a) for a total rating 
based on unemployability, the Board could, under certain 
circumstances, extend consideration of the appropriateness of 
an extra-schedular rating, if the evidence indicated that the 
veteran was unemployable by reason of his service connected 
disabilities.  38 C.F.R. § 4.16(b) (1998).

In this case, the veteran has reported that he has a 
bachelor's degree in chemical engineering, and that he also 
completed additional courses after completing his degree.  He 
reported that he had retired in 1988 from a company for whom 
he had worked for 29 years.  He indicated that he had mostly 
done laboratory work, particularly as a spectroscopist.  
After he retired in 1988, the veteran reported, he returned 
to work for several months in 1991.  At that time, he worked 
delivering supplies from a supply room to various locations, 
driving between locations in a motorized cart.

Medical records and testimony from the veteran and his family 
members indicate that the veteran faces physical limitations 
due to his service-connected hip and knee disabilities.  The 
manifestations of the veteran's left hip disability are 
described in the portion of this decision addressing the 
veteran's appeal for an increased rating for that disability.  
The veteran's right knee was treated in 1995 and 1996 for 
pain and instability.  In March 1996, he underwent 
arthroscopic surgery, which revealed degenerative arthritis 
and tears of the meniscus and the anterior cruciate ligament.

The veteran reported that the current pain and weakness in 
his hip and knee would preclude him from getting in and out 
of a cart, and from carrying supplies weighing up to 50 
pounds, as he did when he worked in 1991.  Recent evidence 
indicates the veteran's hip and knee disabilities require him 
to use a cane to walk, and cause him difficulty getting into 
and out of a chair or a car.

There is satisfactory evidence that the veteran's service-
connected disabilities would preclude him from holding 
employment that required more than minimal walking.  The 
veteran's education and employment history, however, are also 
consistent with predominantly sedentary forms of work.  It 
has not been shown that his hip and knee disabilities would 
preclude him from securing or following a substantially 
gainful occupation based on sedentary work.  An individual's 
advancing age is not to be considered when determining 
whether that person is unemployable due to service-connected 
disabilities. 38 C.F.R. § 3.341 (1998).  In addition, the 
Board notes that the record contains no medical or other 
professional opinion that the veteran's hip and knee 
disabilities render him unemployable.  The Board finds that 
the preponderance of the evidence is against assignment of a 
total rating based on individual unemployability due to the 
veteran's service-connected disabilities.



ORDER

Entitlement to a disability rating in excess of 40 percent 
for left greater trochanter bursitis is denied.

Entitlement to a total disability rating based on individual 
employability due to service-connected disabilities is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


